DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/16/2018 and the Remarks and Amendments filed on 6/7/2022. Acknowledgment is made with respect to a claim to priority to Provisional Application No. 62/588,970 filed on 11/21/2017 and Provisional Application No. 62/588,324 filed on 11/18/2017.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
sorting weights generated at one of the at least two processors to create sorted weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compressing the sorted weights to produce compressed sorted weights:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing sorted weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a sort order of the sorted weights is created:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a sort order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “conducting training on a neural network (NN), the NN comprising neurons”, “at least two processors of the plurality of processors”, “transmitting the compressed sorted weights to at least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors”.  The additional elements of “at least two processors of the plurality of processors”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmitting the compressed sorted weights to at least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “at least two processors of the plurality of processors”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmitting the compressed sorted weights to at least one processor of the plurality of processors;” and “the sort order is transmitted to least one processor of the plurality of processors” are insignificant extra-solution activity that does not amount to an inventive concept, and these activities are well-known, routine, conventional activities in the form of transmitting data over a network (see MPEP §2106.05 (g); “mere data gathering”; and see MPEP § 2106.05 (d); “Receiving or transmitting data over a network”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein on an iteration which is not a Kth iteration, the weights are sorted using a last sort order created”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the neurons are artificial neurons represented by data stored by the plurality of processors”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neurons are artificial neurons represented by data stored by the plurality of processors”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the plurality of processors comprises a master processor and wherein the compressed sorted weights are transmitted to the master processor”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a master processor”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the compressed sorted weights are transmitted to the master processor”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing,  . . . is performed for the weights”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the metal processes of generating weights, sorting weights, and compressing weights
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers” and “for the at least two of the plurality of layers”, which are field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional element of “transmitting is performed for the weights”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
arranging the parameters by value: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging parameters by value, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
arranging the parameters by a stored last order of the arranging:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging parameters by an order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compressing the arranged parameters to produce compressed parameters:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing parameters, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a first computing node and a second computing node”, “storing the order of the arranging;” and “sending the compressed parameters to a second computing node”.  The additional elements of ““storing the order of the arranging;” and “sending the compressed parameters to a second computing node” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional elements of “a first computing node and a second computing node”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “storing the order of the arranging;” and “sending the compressed parameters to a second computing node” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”. The additional elements of “a first computing node and a second computing node”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the ordering iteration occurs every Kth iteration, K being an integer”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the parameters are weights for artificial neurons represented by data stored by at least one of the plurality of computing nodes”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the parameters are weights for artificial neurons represented by data stored by at least one of the plurality of computing nodes”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the second computing node is a master node”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the second computing node is a master node”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
sort weights generated at the processor to create sorted weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
compress the sorted weights to produce compressed sorted weights:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of compressing sorted weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
a sort order of the sorted weights is created:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a sort order, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “conducting training on a neural network (NN), the NN comprising neurons”, “a memory; and a processor; the processor at least one node configured to”, “transmit the compressed sorted weights to least another node of the plurality of nodes;” and “the sort order is transmitted to least one node of the plurality of nodes”.  The additional elements of “a memory; and a processor; the processor at least one node configured to”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmit the compressed sorted weights to least another node of the plurality of nodes;” and “the sort order is transmitted to least one node of the plurality of nodes” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory; and a processor; the processor at least one node configured to”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “transmit the compressed sorted weights to least another node of the plurality of nodes;” and “the sort order is transmitted to least one node of the plurality of nodes” are insignificant extra-solution activity that does not amount to an inventive concept, and these activities are well-known, routine, conventional activities in the form of transmitting data over a network (see MPEP §2106.05 (g); “mere data gathering”; and see MPEP § 2106.05 (d); “Receiving or transmitting data over a network”).  The additional element of “conducting training on a neural network (NN), the NN comprising neurons” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein on an iteration which is not a Kth iteration, the weights are sorted using a last sort order created”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of sorting weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
.
Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein K varies over time”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the neurons are artificial neurons represented by data stored by the plurality of nodes”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neurons are artificial neurons represented by data stored by the plurality of nodes”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the plurality of nodes comprises a master node and wherein the compressed sorted weights are transmitted to the master node”. This limitation merely elaborates on the underlying mental processes and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a master node”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the compressed sorted weights are transmitted to the master node”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration: weights are generated for at least two of the plurality of layers, and sorting, compressing,  . . . is performed for the weights”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the metal processes of generating weights, sorting weights, and compressing weights
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers” and “for the at least two of the plurality of layers”, which are field of use limitations under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). This claim recites the additional element of “transmitting is performed for the weights”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein during each iteration the at least two processors execute a forward pass and a backward pass to generate gradients for the links and to generate weights for the links from the gradients”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of executing a forward and back pass computation to generate gradients and then generating weights from the gradients.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein, the NN comprises a plurality of layers and a plurality of links connecting the neurons” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Response to Arguments

Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the objection to claims 1-7 and 14-20 have been fully considered and are persuasive.  The objection to claims 1-7 and 14-20 has been withdrawn.

Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the 35 USC § 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-20 is withdrawn.

Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are NOT persuasive.

Beginning on page 1, last paragraph of the Remarks, filed on 6/7/2022, Applicant argues that the limitation “compressing the sorted weights to produce compressed sorted weights” cannot practically be performed in the human mind.  Examiner respectfully disagrees.  Applicant has not provided any evidence from the claim language or specification that demonstrates why this limitation as claimed cannot be practically performed in the human mind with the assistance of pen and paper.  Rather, Applicant asserts that “[a] human is not equipped to, as a practical matter, in a reasonable amount of time, compress the large number of weights produced by a NN . . . On each backward pass, for these hundred of thousands of links, a large number of weights are created”.  Examiner believes that a neural network with a such large size that uses a large amount of data is NOT claimed.  Rather, the claim limitation merely requires “compressing the sorted weights to produce compressed sorted weights” without saying how large the NN is or how many weights are involved with the compression operation.  A human is practically capable of compressing a list of ten sorted weights, for example.  If the list of ten sorted weights contains five zero-valued weights and five non-zero-valued weights, then a human can reasonably and practically compress the list of ten sorted weights to five sorted non-zero weights, effectively removing or pruning the zero-valued weights.  This is all the claim language requires.
 
Last, on the second page of the remarks, Applicant argues that the “claims are technology, and improve technology”.  Examiner respectfully disagrees.  Applicant has not identified any additional elements beyond the identified abstract ideas that either integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas.  It is the additional elements that need to provide any alleged improvement to technology by integrating the abstract ideas into a practical application or by providing significantly more than the abstract ideas. As such, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-20 STANDS.

Applicant’s arguments and amendments, filed on 6/7/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-20 is withdrawn.

Compressing the sorted weights to produce compressed sorted weights; and transmitting the compressed sorted weights to at least one processor of the plurality of processors; wherein, on each Kth iteration of the plurality of iterations, K being an integer greater than 1: a sort order of the sorted weights is created; and the sort order is transmitted to least one processor of the plurality of processors, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Krizhevsky (US 20150294219 A1) discloses training a convolutional neural network in a distributed computing environment, but fails to disclose compressing the sorted weights to produce compressed sorted weights; and transmitting the compressed sorted weights to at least one processor of the plurality of processors; wherein, on each Kth iteration of the plurality of iterations, K being an integer greater than 1: a sort order of the sorted weights is created; and the sort order is transmitted to least one processor of the plurality of processors, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127